Citation Nr: 0721682	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-03 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to October 1977.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision of the Philadelphia Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held before the undersigned in January 2006.  A 
transcript of the hearing is associated with the veteran's 
claims file.  

The matter of entitlement to service connection for bilateral 
knee disability based on de novo review is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action is 
required on his part.  


FINDINGS OF FACT

1.  An October 1984 Board decision affirmed a rating decision 
that had declined to reopen the veteran's claim seeking 
service connection for a bilateral knee disability based 
essentially on findings that the veteran's bilateral knee 
disability was a congenital or developmental abnormality that 
was not aggravated in service.

2.  Subsequently, unappealed rating decisions, most recently 
in April 2002, declined to reopen the claim seeking service 
connection for bilateral knee disability, finding essentially 
that additional submitted was insufficient for that purpose.

3.  Evidence received since the April 2002 rating decision 
tends to show that the veteran's knee disability in service 
may have been acquired, and not congenital or developmental; 
relates to an unestablished fact necessary to substantiate 
the claim; and raises a reasonable possibility of 
substantiating the claim. 




CONCLUSION OF LAW

New and material evidence has been received, and the 
veteran's claim seeking service connection for bilateral knee 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The VCAA applies in the instant case.  However, as the 
decision below is favorable to the appellant (reopens the 
claim), there is no need to belabor the impact of the VCAA on 
this claim.  Any notice deficiency would be non-prejudicial.

II.  Factual Background

Historically, the veteran's initial claim seeking service 
connection was denied by an unappealed October 1980 rating 
decision.  An October 1984 Board decision affirmed a rating 
decision that sought to reopen the claim.  In that decision 
the Board, in essence, found that the knee disability treated 
in service was Osgood-Schlatter's disease, which was 
congenital or developmental in nature, and was not aggravated 
by service.  Subsequent unappealed rating decisions, most 
recently in April 2002, declined to reopen the claim.  

Evidence of record at the time of the April 2002 rating 
decision included the veteran's service medical records 
(SMRs) which showed that his lower extremities were normal on 
service entrance examination.  From April 1976 to June 1977 
he was seen repeatedly for bilateral knee problems with 
diagnoses of chondromalacia patella and Osgood Schlatter's 
syndrome.  On October 1977 service separation examination the 
lower extremities were reported to be normal.   

An April 1980 X-ray report showed clouding of the 
suprapatellar recesses bilaterally with spurs on the upper 
anterior borders of both patellas.  The diagnostic impression 
was probable joint effusion, more in the left knee.  A May 
1980 progress note showed that the veteran complained of pain 
in the left knee for 4 years, increasing in severity.  It was 
noted that X-rays showed slight calcification of the 
quadriceps tendon at the patellar insertion on the left and 
old Osgood Schlatter's disease of the right knee.  An August 
1982 progress note reports a history of Osgood Schlatter's 
disease and complaints of pain in the left knee.  The June 
1993 VA medical certification noted bilateral knee pain for 
years that had become progressively worse.  A February 1994 
statement from a fellow serviceman advises that he observed 
the veteran suffering from pain and swelling in his knees 
both during and subsequent to service.  A May 1995 surgical 
report shows the veteran underwent open quadriceps repair of 
the right knee for a quadriceps rupture.  A November 1995 VA 
examination found status post surgery right knee, and noted 
that X-rays of both knees showed mild osteoarthritis. A 
November 1998 right knee MRI revealed degenerative arthritic 
changes with joint space narrowing and small joint effusion.  
There was a zone of osteonecrosis in the medial femoral 
condyle and intrasubstance degeneration of the medial 
meniscus.  On December 1998 orthopedic consultation the 
impression was internal derangement of the right knee with 
degenerative meniscal tear and osteonecrosis.  The veteran 
had injured his knee two months prior, apparently hitting it 
against a train seat.  A January 1999 operative report showed 
that the veteran underwent arthroscopy and debridement of the 
right knee for internal derangement, a moderate amount of 
osteoarthritic changes of the knee in the retropatellar area, 
medial and lateral femoral condyles, as well as chondral 
defects.  

An October 2000 private orthopedic progress report noted that 
the veteran was continuing to have occasional knee pain and 
discomfort with crepitus.  The examiner, Dr. D, an orthopedic 
surgeon, noted that he reviewed some of the veteran's medical 
records.  Dr. D noted that the veteran had complained of 
right knee pain in service and had complained of pain in the 
knee since that time.  Dr. D's opined that that it was more 
likely than not that the veteran's knee condition had its 
onset in military service.      

Evidence received since the April 2002 rating decision 
includes a February 2003 letter from Dr. D. indicating that 
the veteran continued to complain of right knee pain.  Dr. D 
noted that he reviewed at least some of the veteran's 
records, and back in 1976 he had had an injury to his right 
knee.  At that time he was noted to have chondromalacia of 
the patella with strain and sprain of the suprapatellar 
tendon of the right knee.  He later had injury in 1980, which 
was diagnosed as right Osgood Schlatter's disease.  X-rays 
taken at the time did not show calcification in the 
quadriceps tendon insertion to the patella.  Ultimately the 
veteran had a tear of the quadriceps tendon in 1991.  Based 
on the findings of 1976 injury in service, follow-up in 1980 
appeared to show that there were chronic and repetitive micro 
tears of the quadriceps tendon insertion into the patella.  
Dr. D. opined that this was the causative factor in the 
veteran's patella tendon rupture.  The veteran had quadriceps 
tendon rupture in 1990 and 1991, which was causally related 
to the injury he sustained in service in 1976.  

In a June 2005 letter, Dr. G indicated that it was correct 
that Osgood Schlatter's was a developmental issue for the 
veteran that long pre-dated his knee injuries.  However, he 
also noted that on skeletal maturity, the process was a non-
issue except for the hypertrophy of the tibial tubercle on 
the knees, which existed bilaterally.  He indicated that long 
after skeletal maturity, the veteran sustained an injury to 
his knee in service and ultimately the quadriceps tendon 
ruptured requiring surgery.  This rupture occurred where the 
quadriceps muscle inserts into the superior portion of the 
kneecap, a different area from that affected by the Osgood-
Schlatter's process.  Hence, the two were simply not related.  
On the left knee there was an irregular spur on the anterior 
border of the patella and on the right knee there was a 
similar finding; these were not the same as the odd bump that 
Osgood-Schlatter produces at the proximal third of the tibia.  
Dr. G opined, in essence, that the veteran's current knee 
disability was service related.     

An encyclopedia entry indicates that Osgood Schlatter's 
disease typically occurs in adolescence, and normally goes 
away when a child stops growing.  
III.  Law and Regulations

The October 1984 Board decision, and the subsequent 
unappealed rating decisions seeking to reopen the claim, most 
recently in April 2002, are final based on the evidence then 
of record.   38 U.S.C.A. §§ 7104, 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, 
under 38 U.S.C.A. § 5108, " If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
IV.  Analysis

Since the last previous unappealed (and thus final) rating 
decision in this matter was in April 2002, the Board must 
look to the evidence received since then to determine whether 
the claim may be reopened.  Because the claim was previously 
denied based on findings that the disability treated in 
service was Osgood-Schlatter's disease which was 
constitutional or developmental in nature (and thus pre-
existed service) and was not aggravated in service, for 
evidence to be new and material, it must be evidence newly 
submitted (and not cumulative or redundant) that tends to 
show either that the veteran's current knee disability did 
not pre-exist service, or that pre-existing knee disability 
was indeed aggravated by service.  

Although Dr. D. had previously submitted a letter/statement 
in support of the veteran's claim, his February 2003 
statement is new evidence (and not cumulative or redundant) 
because it expands the explanation of the rationale for the 
opinion, and thus makes it more probative.   Dr. G's letter 
and the encyclopedia entry represent additional medical 
sources that tend to support the veteran's claim, and are new 
evidence.  In combination, these items of evidence suggest 
that what was treated in service was disability distinct from 
Osgood Schlatter's disease which has persisted since.  This 
evidence clearly relates to unestablished facts necessary to 
substantiate the claim seeking service connection for 
bilateral knee disability, and raises a reasonable 
possibility of substantiating the claim.  Hence, it is new 
and material, and the claim may be reopened.    


ORDER

The appeal to reopen a claim of service connection for 
bilateral knee disability is granted.





REMAND

Evidence submitted by the veteran suggests that what he had 
treated in service was not pre-existing Osgood-Schlatter's 
disease, but represented acquired pathology that has 
persisted.  The opinion-providers are certainly competent to 
offer the opinions given.  However, it is unclear whether the 
physicians providing opinions were familiar with the entire 
record.  While Dr. G noted he reviewed an extensive three 
ring binder, the binder was provided by the veteran, and it 
is unclear whether it was all-inclusive.  

Significantly, since the veteran not noted to have any knee 
problems on service entry, on de novo review he is entitled 
to application of the presumptions afforded under 38 U.S.C.A. 
§ 1132 (and if rebutted, to a further presumption of 
aggravation).  38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.

The analysis process on de novo review entails addressing 
medical questions raised by the additional evidence submitted 
which require further medical development. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for bilateral 
knee disability since February 2003, and 
should secure copies of complete records 
of such treatment or evaluation from all 
sources identified.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the likely 
etiology of his current bilateral knee 
disability.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies should be completed.  
Based on review of the record and 
examination of the veteran, the examiner 
should provide an opinion responding to 
the following: 

a) What is the nature (medical 
diagnosis(es)) of the veteran's current 
bilateral knee disability.

b) Is there evidence in the record which, 
along with established medical 
principles, clearly establishes that such 
disability pre-existed the veteran's 
military service?  If so, please identify 
such evidence.

c)  If there is clear evidence that the 
current right and/or left knee disability 
pre-existed the veteran's military 
service, is there evidence in the record 
which, along with established medical 
principles, renders it undebatable from a 
medical standpoint, that pre-existing 
right and/or left knee disability was not 
aggravated beyond natural progression 
during the veteran's military service?

d) If it is found that the veteran's 
right and/or left knee disability did not 
pre-exist his military service, is it at 
least as likely as not that  the 
veteran's current right and/or left knee 
disability is related to his military 
service/and the knee complaints noted 
therein.    
    
The examiner should explain the rationale 
for all opinions given, and should 
specifically comment on the opinions 
offered by Drs. D (in the February 2003 
letter) and G (in the June 2005 letter).

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


